Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 29, 2020

                                            No. 04-20-00022-CR

                                            IN RE John KYLE

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On January 14, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 29, 2020.



                                                                     _____________________________
                                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2020.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2005CR3212, styled The State of Texas v. John Kyle, pending in the 399th
Judicial District Court, Bexar County, Texas, the Honorable Mary Roman presiding.